STOCK PURCHASE AGREEMENT

 

 

THIS STOCK PURCHASE AGREEMENT (this "Agreement") is made and entered into as of
18th day of September 2008 (the “Effective Date”) by and between:

 

Bastion Payment Systems Corporation (“Bastion”), a corporation duly organized
and existing under and by virtue of the laws of the Philippines, with principal
place of business at 9th Floor, Don Chua Lamko Building, H.V. dela Costa corner
Leviste Streets, Salcedo Village, Makati City, Philippines 1227, represented in
this act by Wilfred G. Tan, Chief Executive Officer, who has been duly
authorized to sign this agreement for and in behalf of Bastion

 

- and -

 

MobiClear, Inc. (the “Company”), a corporation duly organized and existing under
and virtue of the laws of Pennsylvania with a registered office at 1515 Market
Street, Suite 1210, Philadelphia, Pennsylvania, United States of America 19102,
represented in this act by Stephen P. Cutler, Chief Executive Officer, who has
been duly authorized to sign this agreement for and in behalf of MobiClear

 

on the following:

 

PREMISES:

 

Bastion and the Company are the sole two equity owners of Mobiclear Inc., a
corporation duly organized and existing under the laws of the Philippines
(“Mobiclear PH”). Simoun Ung, a director of the Company, also serves as a
[director] of Bastion. Bastion owns 167,500 shares of the 250,000 issued and
outstanding common shares of Mobiclear PH (the “Bastion Shares”), while the
Company owns the remaining 82,500 common shares of Mobiclear PH. The Company has
determined that it wishes to acquire the Bastion Shares in exchange for 750,000
shares of the Company’s common stock (the “Company Shares”), and Bastion has
determined that it is willing to sell the Bastion Shares to the Company for that
consideration.

 

AGREEMENT:

 

NOW, THEREFORE, upon the foregoing premises, which are incorporated herein by
reference, and for and in consideration of the mutual promises and covenants
contained in this Agreement, it is hereby agreed as follows:

 

Article I.

Purchase And Sale Of Shares

 

1.1       Authorization. The Company has duly authorized the sale and issuance,
pursuant to the terms of this Agreement, of the Company Shares as consideration
for Bastion Shares.

1.2       Sale and Purchase of Shares. Subject to the terms and conditions of
this Agreement, the Company, upon execution and acceptance of this Agreement,
agrees to sell and issue to Bastion, and Bastion agrees to pay for and purchase
from the Company, 1,250,000 of the Company’s shares (the "Company Shares") as
consideration for the Bastion Shares.

 

--------------------------------------------------------------------------------

Article II.

The Closing

 

2.1       Payment of Purchase Price. On tendering this Agreement, Bastion shall
deliver to the Company one or more certificates representing the Bastion Shares.

2.2       Delivery of Certificates for the Company Shares. Within five business
days after acceptance of the Bastion Shares, the Company shall transmit to
Bastion such number of certificates as Bastion may reasonably request evidencing
the Company Shares.

2.3       Issuance Expenses. The Company shall pay for all costs and expenses of
issuing and delivering the certificates for the Company Shares, including all
transfer taxes, if any, respecting the issuance and delivery of the Shares to
Bastion.

Article III.

Representations Of The Company

 

The Company hereby represents and warrants to Bastion as follows, as of the date
of the Company's execution of this Agreement and at and as of the Closing Date:

 

3.1       Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Pennsylvania, United States. The Company is duly qualified or otherwise
authorized to transact business as a foreign corporation and is in good standing
in each jurisdiction in which the failure to so qualify would have a material
adverse effect on the operations or financial condition of the Company.

 

3.2       Capitalization. The Company is authorized to issue (a) 250,000,000,000
shares of Common Stock, $0.0001 par value per share, of which 17,591,487 shares
were issued and outstanding and 66,113 shares were reserved for issuance on the
exercise of outstanding options and warrants as of August 31, 2008, and (b)
150,000,000 shares of preferred stock, $0.0001 par value per share, of which nil
are issued and outstanding as of August 31, 2008, 2008. The Common Stock and the
Preferred Stock of the Company have the voting powers, designations,
preferences, rights and qualifications, limitations or restrictions set forth in
the articles of incorporation and amendments thereto. All of the issued and
outstanding shares of capital stock of the Company have been duly authorized and
validly issued and are fully paid and nonassessable and not issued in violation
of the preemptive right of any person. The undesignated Preferred Stock may be
issued in such series with the voting powers, designations, preferences, rights,
and qualifications, limitations or restrictions as may be duly approved by the
board of directors.

 

3.3       Authority for Agreement. The execution, delivery and performance of
this Agreement by the Company have been duly authorized by all necessary
corporate action. This Agreement has been duly executed and delivered by the
Company. This Agreement constitutes the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, moratorium and similar laws affecting the
rights and remedies of creditors generally and to general principles of equity.

 

 

- 2 -

 



 

--------------------------------------------------------------------------------

3.4       Issuance and Sale of Shares. The issuance and sale of the Company
Shares by the Company has been duly authorized and the Company Shares have been
duly reserved for issuance by all necessary corporate action on the part of the
Company, and the Company Shares, when issued and delivered against payment
therefor in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and non-assessable and not issued in violation of the
preemptive right of any person. Based in part on the representations made by or
on behalf of Bastion in Article IV hereof, the offer, issuance and sale of the
Shares pursuant to this Agreement are exempt from registration under the
Securities Act of 1933, as amended (the "Securities Act"), and applicable state
securities laws.

 

3.5       No Breach. Neither the execution, delivery nor performance of this
Agreement by the Company will (a) conflict with or violate any provision of the
articles of incorporation or bylaws of the Company as in effect as of the date
hereof, (b) require on the part of the Company any filing with, or permit,
authorization, consent or approval of, any governmental entity, (c) result in
breach of, constitute a default under, or require any notice, consent or waiver
under, any contract, agreement or other instrument to which the Company is a
party or by which it is bound (other than any consent or waiver which has
already been obtained), or (d) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to the Company, excluding from all of the
foregoing such matters as would not in the aggregate have a material adverse
effect on the assets, business or financial condition of the Company or upon the
transactions contemplated hereby.

 

3.6       No Actions and Proceedings. There are no actions, suits or claims or
legal or arbitral proceedings or governmental inquiries or investigations,
pending, or, to the Company's knowledge, any threatened against the Company,
which questions the validity of this Agreement or the right of the Company to
enter into it, or which might result, either individually or in the aggregate,
in any material adverse change in the business, prospects, assets or condition,
financial or otherwise, of the Company.

 

Article IV

Representations Of Bastion

 

Bastion represents and warrants to the Company as follows as of the date of
Bastion’s execution of this Agreement and at and as of the Closing Date:

 

 

4.1

Offshore Transaction. Bastion represents and warrants to the Company as follows:

 

(i)         Bastion is not a U.S. person, as that term is defined under
Regulation S, and is not purchasing the Company Shares on behalf of any U.S.
person. Under Regulation S, a U.S. person means:

 

(1)      any natural person resident in the United States;

 

(2)      any partnership or corporation organized or incorporated under the laws
of the United States;

 

(3)      any estate of which any executor or administrator is a U.S. person;

 

 

(4)      any agency or branch of a foreign entity located in the United States;

 

(5)      any non-discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary for the benefit or account of a
U.S. person;

 

(6)      any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States; and

 

 

- 3 -

 



 

--------------------------------------------------------------------------------



(7)      any partnership or corporation if (A) organized or incorporated under
the laws of any foreign jurisdiction; and (B) formed by a U.S. person
principally for the purpose of investing in securities not registered under the
Securities Act, unless it is organized or incorporated and owned by accredited
investors (as defined in Rule 501 of Regulation D) that are not natural persons,
estates, or trusts.

 

(ii)        Bastion was outside of the United States as of the date of execution
and delivery of this Agreement. No offer to purchase the Company Shares was made
in the United States.

 

(iii)       Bastion is purchasing the Company Shares for its own account or for
the account of beneficiaries for whom Bastion has full investment discretion,
each of which beneficiaries is bound to all of the terms and provisions hereof
including all representations and warranties herein. Bastion is purchasing the
Company Shares for investment purposes only and not with a view to, or for sale
in connection with, any “distribution” (as such term is used in Section 2(11) of
the Securities Act) thereof or for the account or on behalf of any U.S. person.

 

(iv)       The Company Shares have not been registered under the Securities Act
and may not be transferred, sold, assigned, hypothecated, or otherwise disposed
of, unless such transaction is the subject of a registration statement filed
with and declared effective by the SEC or unless an exemption from the
registration requirements under the Securities Act is available. Bastion
represents and warrants and hereby agrees that the Company Shares are
“restricted securities” as defined in Rule 144.

 

(v)        Bastion acknowledges that the purchase of the Company Shares involves
a high degree of risk and is aware of the risks and further acknowledges that it
can bear the economic risk of the purchase of the Company Shares, including the
total loss of its investment.

 

(vi)       Bastion understands that the Company Shares are being offered and
sold to it in reliance on the safe harbor from the registration requirements of
the Securities Act, and that the Company is relying upon the truth and accuracy
of the representations, warranties, agreements, acknowledgments, and
understandings of Bastion set forth herein in order to determine the
applicability of such safe harbor and the suitability of Bastion to acquire the
Company Shares.

 

(vii)      Bastion is sufficiently experienced in financial and business matters
and one or more of its officers and directors are directly involved in the
activities of the Company such that Bastion is capable of evaluating the merits
and risks of its investments, making an informed decision relating thereto, and
protecting its own interests in connection with the transaction.

 

(viii)     In evaluating its investment, Bastion has consulted its own
investment and/or legal and/or tax advisors.

 

(ix)       Bastion understands that in the view of the SEC, the statutory basis
for the safe harbor claimed for this transaction would not be present if the
offering of the Company Shares, although in technical compliance with Regulation
S, is part of a plan or scheme to evade the registration provisions of the
Securities Act.

 

(x)        Bastion is not an underwriter of, or dealer in, the Company Shares,
and Bastion is not participating pursuant to a contractual agreement in the
distribution of the Company Shares.

 

 

- 4 -

 



 

--------------------------------------------------------------------------------

               (xi)       Bastion has satisfied itself as to the full observance
of the laws of its jurisdiction in connection with any invitation to subscribe
for the Company Shares or any use of this Agreement, including: (1) the legal
requirements within its jurisdiction for the purchase of the Company Shares; (2)
any foreign exchange restrictions applicable to such purchase; (3) any
governmental or other consents that may need to be obtained; and (4) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Company Shares. Bastion’s
subscription and payment for, and its continued ownership of the Company Shares,
will not violate any applicable securities or other laws of its jurisdiction.

 

(xii)      No consent, approval or authorization of, or designation, declaration
or filing with any governmental authority on the part of Bastion is required in
connection with the valid execution and delivery of this Agreement.

 

4.2       Authority for Agreement. Bastion has full power and authority to
execute, deliver and perform its obligations under this Agreement in accordance
with its terms. Bastion has not been organized, reorganized or recapitalized
specifically for the purpose of investing in the Company. This Agreement has
been duly executed and delivered by Bastion and constitutes a valid and binding
obligation of Bastion , enforceable against Bastion in accordance with its
terms.

 

4.3       Current Public Information. Bastion acknowledges that Bastion has been
furnished with or has acquired copies of the Company’s most recent Annual Report
on the Form 10-K filed with the SEC and the Forms 10-Q and 8-K filed thereafter.

 

4.4       Independent Investigation; Access. Bastion acknowledges that Bastion,
in making the decision to purchase the Company Shares, has relied upon
independent investigations made by it and its purchaser representatives, if any,
and Bastion and such representatives, if any, have prior to any sale to it, been
given access and the opportunity to examine all material contracts and documents
relating to this offering and an opportunity to ask questions of, and to receive
answers from, the Company or any person acting on its behalf concerning the
terms and conditions of this offering. Bastion and its advisors, if any, have
been furnished with access to all publicly available materials relating to the
business, finances, and operation of the Company and materials relating to the
offer and sale of the Company Shares that have been requested. Bastion and its
advisors, if any, have received complete and satisfactory answers to any such
inquiries.

 

4.5       Restrictions on Transfer. The Company will prepare and issue one or
more certificates for the Company Shares registered in such name or names as
specified by Bastion. Such certificate(s) shall bear a legend in substantially
the following form:

 

These shares have been issued pursuant to Regulation S as an exemption to the
registration provisions under the Securities Act of 1933, as amended. These
shares cannot be transferred, offered, or sold in the U.S. or to U.S. persons
(as defined in Regulation S) unless the securities are registered under the
Securities Act or an exemption from the registration requirements of the
Securities Act is available.

 

4.6       Exemption; Reliance on Representations. Bastion understands that the
offer and sale of the Company Shares is not being registered under the
Securities Act of 1933. The Company is relying on the terms and provisions
governing offers and sales made outside the United States pursuant to Rules 901
through 905 of Regulation S and the Preliminary Notes thereto, which govern this
transaction.

 

 

- 5 -

 



 

--------------------------------------------------------------------------------

Article V.

Indemnification By Bastion

 

5.1        Indemnification. Bastion hereby agrees to indemnify and hold harmless
the Company, each of its directors and officers, its controlling persons, and
any person participating in the offer and sale of the Company Shares and to hold
them harmless from and against any and all liability, damage, cost, or expense,
including reasonable attorney's fees incurred, on account or arising out of:

 

(a)        Any inaccuracy in its declarations, representations, and warranties
set forth herein or made by Bastion to the Company in connection with Bastion’s
purchase of the Company Shares;

 

(b)       The disposition of any of the Company Shares contrary to Bastion's
declarations, representations, and warranties set forth herein; and

 

(c)        Any action, suit, or proceeding based on (i) the claim that said
declarations, representations, or warranties made by Bastion were inaccurate or
misleading or otherwise cause for obtaining damages or redress from the Company,
(ii) the disposition of any of the Company Shares or any part thereof, or (iii)
the breach by Bastion of any part of this Agreement.

 

Article VI.

Miscellaneous

 

6.1       No Assignment. This Agreement, and the rights and obligations of
Bastion, may not be assigned in whole or in part by Bastion to any person or
entity without the prior written consent of the Company, which such consent may
be granted or withheld by the Company in its sole discretion.

 

6.2       Costs. The Company and Bastion shall each pay all of their own costs
and expenses incurred or to be incurred by each in negotiating and preparing
this Agreement and in closing and carrying out the transactions contemplated by
this Agreement, except as expressly otherwise provided herein.

6.3       Notice. All notices and other communications made or required to be
given pursuant to this Agreement shall be in writing and shall be deemed given
if delivered personally or by facsimile transmission (if receipt is confirmed by
the facsimile operator of the recipient), or delivered by overnight courier
service or mailed by registered or certified mail (return receipt requested),
postage prepaid, to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice; provided that notices
of a change of address shall be effective only upon receipt thereof):

 

If to the Company, to:

Mobiclear Inc.

 

27th Floor, Chatham House

 

116 Valero Street

 

Salcedo Village

 

Makati City 1227 Philippines

 

Telephone: (02) 884-1793

 

Facsimile: (02) 856-0649

 

Electronic Mail: steve.cutler@mobiclear.com

 

 

 

 

 

- 6 -

 



 

--------------------------------------------------------------------------------



If to Bastion, to:

Bastion Payment Systems Corporation

 

9th Floor, Don Chua Lamko Bldg.

 

H.V. dela Costa corner Leviste Sts.

 

Salcedo Village, Makati City

 

Philippines 1227

 

Telephone: (02) 884-430

 

Electronic Mail: Wilfred.tan.@paybps.com

 

or such other addresses and facsimile numbers as shall be furnished in writing
by any party in the manner for giving notices hereunder, and any such notice,
demand, request, or other communication shall be deemed to have been given as of
the date so delivered or sent by facsimile transmission (if receipt is confirmed
by the facsimile operator of the recipient), three days after the date so
mailed, or one day after the date so sent by overnight delivery.

 

6.4       Attorneys' Fees. In the event that any party institutes any action or
suit to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the breaching party shall reimburse the nonbreaching party for
all costs, including reasonable attorneys' fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein,
including such costs which are incurred in any bankruptcy or appellate
proceeding.

6.5       Survival. The representations, warranties, and covenants of the
respective parties shall survive the Closing.

6.6       Form of Execution; Counterparts. A valid and binding signature hereto
or any notice or demand hereunder may be in the form of a manual execution or a
true copy made by photographic, xerographic, or other electronic process that
provides similar copy accuracy of a document that has been executed. This
Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all of which taken together shall be but a single
instrument.

6.7       Construction. This Agreement is the result of negotiation between the
parties hereto, each of which has been, or has had the opportunity to be,
represented by independent legal counsel of such party's own selection.
Accordingly, no provision of this Agreement or any agreement, certificate, or
other writing delivered in accordance with this Agreement shall be constructed
against any party merely because of such party's involvement in its preparation.

6.8       Amendment or Waiver. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
be amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance thereof may be extended by a writing signed
by the party or parties for whose benefit the provision is intended.

6.9       Validity of Provisions and Severability. If any provision of this
Agreement is, or becomes, or is deemed invalid, illegal, or unenforceable in any
jurisdiction, such provision shall be deemed amended to conform to the
applicable jurisdiction, or if it cannot be so amended without materially
altering the intention of the parties, it will be stricken. However, the
validity, legality, and enforceability of any such provisions shall not in any
way be effected or impaired thereby in any other jurisdiction and the remainder
of this Agreement shall remain in full force and effect.

 

 

- 7 -

 



 

--------------------------------------------------------------------------------

              6.10      Entire Agreement; Modification. This Agreement
constitutes the entire agreement and understanding between the parties
pertaining to the subject matter of this Agreement. This Agreement supersedes
all prior agreements, if any, any understandings, negotiations, courses of
dealing, and discussions, whether oral or written, between the parties hereto,
including any subsidiary of the Company. No supplement, modification, waiver, or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.

 

6.11     Governing Law. This Agreement shall be governed by, enforced and
construed under and in accordance with the laws of the United States of America
and, with respect to matters of state law, with the laws of the state of
Pennsylvania.

 

EXECUTED as of the date written below.

 

 

MOBICLEAR, INC.

 

 

By:

 

 

/s/ Stephen P. Cutler

STEPHEN P. CUTLER

Chief Executive Officer

BASTION PAYMENT SYSTEMS CORP.

 

 

By:

 

 

/s/ Wilfred G. Tan

WILFRED G. TAN

Chief Executive Officer

 

 

 

- 8 -

 



 

 